DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's amendment filed on 1 August 2022.  Applicant’s amendment on 1 August 2022 amended Claims 1 and 11.  Currently Claims 1-20 are pending and have been examined.  The examiner notes that the 101 rejection has been maintained.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2022 has been entered.




Response to Arguments

Applicant's arguments filed 1 August 2022 have been fully considered but they are not persuasive.

The Applicant argues on page 9 that “a processor identifies, using a software application, a plurality of tasks to be performed within a first software development project, with the first software development project being depicted a set of Jira stories, and with the set of Jira stories including the plurality of tasks to be performed within a first software development project”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that while amendments further point to the claims being performed by a computer as indicated in the previous Office Action That is, other than reciting “by a processor,” nothing in the claim precludes the determining and providing steps from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually determining a waste of resources, and providing an electronic tag. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.  
Specifically, the mere use of a computer to perform the collection, analysis, and display of certain analysis data is viewed as a mental process.  Additionally, with respect to the mention of Jira, Jira is a report or information display in a specific format.  As such the generating of a report in a Jira form is merely viewed as the displaying of information, just in a specific format and as such is viewed as extra solution activity of displaying certain results of the mental process category of an abstract idea, therefore the rejection is maintained.


The Applicant argues on pages 9-10 that “the independent claims are further amended to recite, in part and among other features, that historical information for identifying, quantifying, and classifying resource waste in an organization is stored in a data repository.  The processor uses a report (which is produced as claimed) in conjunction with such historical information to analyze patterns of data in order to identify at least one individual person or group within the organization that is associated with waste of at least one resource.”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that as noted above the mere use of a computer to perform the collection, analysis, and display of certain analysis data is viewed as a mental process.  Additionally, with respect to the mention of Jira, Jira is a report or information display in a specific format.  As such the generating of a report in a Jira form is merely viewed as the displaying of information, just in a specific format and as such is viewed as extra solution activity of displaying certain results of the mental process category of an abstract idea.  Furthermore using historical information for identifying, quantifying, and classifying resource waste is a form of analysis data that was previously collected in order to display a result of the analysis and therefore a court recognized mental process.  This is the case because, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.  The rejection is therefore maintained.

The Applicant argues on page 10 that “the depiction of the project as a set of Jira stories, as claimed is submitted to include features which are not able to be performed in the human mind, or by a human using a pen and paper.  Instead, such features are submitted to be tied to a computer, and to not relate to generic computer components.”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out as noted above with respect to the mention of Jira, Jira is a report or information display in a specific format.  As such the generating of a report in a Jira form is merely viewed as the displaying of information, just in a specific format and as such is viewed as extra solution activity of displaying certain results of the mental process category of an abstract idea.  It is not clear from the disclosure that the analysis of the data or the displaying of results using of a Jira story would require anything other than a generic computer.  Additionally, it is not viewed that the disclosure provides what is being claimed is an improvement in the functioning of a computer or an improvement to other technology or technical field, and therefore it is viewed as an abstract idea being performed on a generic computer.  The rejection is therefore maintained. 

The Applicant argues on page 10 that “the amended claims incorporate such abstract idea to which the claims may be directed (if any) into a practical application thereof… the  amended independent claims again rely upon the depiction of the first software development project as a set of Jira stories… at least these features are submitted to incorporate any abstract idea to which the claims may be directed into a practical application thereof”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out as noted in the previous Office Action the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving, transmitting, steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity) and even with the addition of the amendment to using to analyze patterns, and identifying, identifying, and depicting Jira stories merely performs the analyzing, and displaying of information similar to the court recognized receiving, analyzing, and displaying certain results. 
The claim recites the additional element(s): that a processor is used to perform both the identifying, determining, providing and generating steps.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identifying tasks, determining waste, providing and generating a report). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 
	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification), therefore the rejection is maintained.

The remaining Applicant's arguments filed 1 August 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of identifying tasks in order to determine waste in performing the task and providing the results of the waste determination. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a method, and claims(s) (11-20) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) a mental process.  Specifically, the independent claims 1-20 recite a mental process: as drafted, the claim recites the limitation of storing, identifying, determining, providing, generating, using, analyzing, identifying, and depicting information regarding the waste of resources which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining and providing steps from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually determining a waste of resources, and providing an electronic tag. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving and transmitting steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform the identifying, determining, providing, using, analyzing, identifying, depicting and generating steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identifying tasks, determining waste, providing, generating a report, using, analyzing, identifying, and depicting). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): storing historical information, receiving a request for identifying waste, and transmitting the report performs the identifying, determining, providing, generating steps, using, analyzing, identifying, and depicting. The storing, receiving, and transmitting steps is recited at a high level of generality (i.e., as a general means of gathering and transmitting task information for use in the identifying, determining, providing, generating, using, analyzing, and identifying steps), and amounts to mere data receiving and transmitting, which is a form of insignificant extra-solution activity.  The processor that performs the identifying, determining, providing, generating, using, analyzing, and identifying steps is also recited at a high level of generality, and merely automates the identifying, determining, providing, generating, using, analyzing, identifying, and depicting steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving a request for identifying waste, identifying a plurality of tasks, determining a waste of the resources, proving an electronic tag, and generating a report, and transmitting the generated report which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, identifying, determining, providing, generating, and transmitting which is the abstract idea steps of valuing an idea (using analyzed consumer interactions to determine marketing) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. to identifying tasks in order to determine waste in performing the task and providing the results of the waste determination).  Using a computer to storing, receiving, identifying, determining, providing, generating, using, analyzing, transmitting, identifying, and depicting the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining marketing for users based on user interactions would clearly be to a mental activity that a company would go through in order to decide how to interact with a user with marketing.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage marketing interactions with consumers:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2, 3, 5, 12, 3, and 15 recite limitations which further limit the claimed analysis of data.

Claims 7, 8, 17, and 18 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Finlayson which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 4, 6, 9, 10, 14, 16, 19, and 20 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about tasks in order to determine the waste of the tasks.  This is not a technical or technological problem but is rather in the realm of business analysis and optimization and therefore an abstract idea.

Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finlayson et al. (U.S. Patent 8,332,807 B2) (hereafter Finlayson) in view of Krauss (U.S. Patent Publication 2007/0083274 A1).
	
	Referring to Claim 1, Finlayson teaches a method for reducing resource waste in an organization, the method being implemented by at least one processor, the method comprising:

determining, for each task from among the identified plurality of tasks by the at least one processor, whether a waste of at least one resource has occurred (see; col. 26, lines (28-42) of Finlayson teaches determining for the tasks associated with the project the waste of resources that are occurring).

generating, by the at least one processor, a report that indicates a result of the determining (see; col. 18, lines (1-9) of Finlayson teaches generating a report that identifies information about the waste identified in a task).

transmitting, by the at least one processor, the generated report to the user (see; col. 1, lines (66) – col. 2, line (17) of Finlayson teaches providing an alert and or message to a user (i.e. information to a user that was tracked)).

Finlayson does not explicitly disclose the following limitations, however,

Krauss teaches receiving, by the at least one processor from a user, a request for identifying waste in a first software development project (see; par. [0008] of Krauss teaches using a program as part of software development program par. [0053]-[0054] in order to identify needless or wasteful tasks), and
identifying, by the at least one processor using a software application, a plurality of tasks to be performed within the first software development project (see; par. [0008] of Krauss teaches using a program as part of software development program par. [0053]-[0054] in order to identify needless or wasteful tasks as part of all tasks that are part of coding), and
providing, for each of the plurality of tasks, an electronic tag, the electronic tag including a predetermined data structure, the predetermined data structure including a plurality of fields, at least one of the plurality of fields indicating the waste of the at least one resource, an entry for each of the plurality of fields being selected from a predefined set of codes (see; par. [0008]-[0009] of Krauss detecting unnecessary portions of code related to tasks, par. [0053]-[0054] where the resources of the tasks are tagged and identified as apparently unsuitable, where there determination of unsuitability is based on resource usage, which is also based on a threshold value adjusted by the user (i.e. field values) for programs under test, par. [0022] portions of code under test (i.e. predefined set of codes)).
generating, by the at least one processor, a report that indicates a result of the providing (see; par. [0053] of Krauss teaches a report associated with determined resource that are viewed as unsuitability).

The Examiner notes that Finlayson teaches similar to the instant application teaches waste determinants identification and elimination process model within software factory operating environment.  Specifically, Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks it is therefore viewed as analogous art in the same field of endeavor. Additionally, Krauss teaches identifying code that wastes time during tasks and as it is comparable in certain respects to Finlayson which waste determinants identification and elimination process model within software factory operating environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks. However, Finlayson fails to disclose receiving, by the at least one processor from a user, a request for identifying waste in a first software development, identifying, by the at least one processor using a software application, a plurality of tasks to be performed within the first software development project, providing, for each of the plurality of tasks, an electronic tag, the electronic tag including a predetermined data structure, the predetermined data structure including a plurality of fields, at least one of the plurality of fields indicating the waste of the at least one resource, an entry for each of the plurality of fields being selected from a predefined set of codes, and Generating, by the at least one processor, a report that indicates a result of the providing.

Krauss discloses receiving, by the at least one processor from a user, a request for identifying waste in a first software development, identifying, by the at least one processor using a software application, a plurality of tasks to be performed within the first software development project, providing, for each of the plurality of tasks, an electronic tag, the electronic tag including a predetermined data structure, the predetermined data structure including a plurality of fields, at least one of the plurality of fields indicating the waste of the at least one resource, an entry for each of the plurality of fields being selected from a predefined set of codes, and Generating, by the at least one processor, a report that indicates a result of the providing.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finlayson the receiving, by the at least one processor from a user, a request for identifying waste in a first software development, identifying, by the at least one processor using a software application, a plurality of tasks to be performed within the first software development project, providing, for each of the plurality of tasks, an electronic tag, the electronic tag including a predetermined data structure, the predetermined data structure including a plurality of fields, at least one of the plurality of fields indicating the waste of the at least one resource, an entry for each of the plurality of fields being selected from a predefined set of codes, and Generating, by the at least one processor, a report that indicates a result of the providing as taught by Krauss since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finlayson and Krauss teach the collecting and analysis of data in order to reduce waste in coding projects including identifying tasks that are associated with waste and they do not contradict or diminish the other alone or when combined.


Finlayson in view of Krauss does not explicitly disclose the following limitations, however

Bufon teaches storing, in a data repository, historical information for identifying, quantifying, and classifying the resource waste in the organization (see; pg. 468, sec. 2.2- pg. 469 of Bufon teaches collected information (i.e. historical) is, Conclusion and pg. 475, par. 2-3 identified in order to provide quantifiable reasons for waste as time delays, defects, and unfinished work, pg. 467 sec. 3.1 identify sources of waste which are associated with analysts, developers, architects, engineers and testers (i.e. persons or group that create waste), and pg. 468, table 1, types (i.e. classifications) of waste associated with to specific workers), and
using, by the at least one processor, the report in conjunction with the historical information that is stored in the data repository to analyze patterns of data in order to identify at least one individual person or group within the organization that is associated with the waste of the at least one resource (see; pg. 475, sec. 5, par. 2 of Bufon teaches the elaboration of reports and graphics (i.e. reporting) providing information, from pg. 468, sec. 2.2- pg. 469 the collected information (i.e. historical) pg. 467, sec. 2.1 – pg. 469 where data is used to identify sources of waste in order to eliminate excessive waste sources described as coming from  a person or that organization analysts, developers, architects, engineers, and testers, pg. 467, par. 3 analyzing data to determine indicators (i.e. patterns) of waste); and 
transmitting, by the at least one processor, the generated report to the user, wherein, in the identifying, the first software development project is depicted as a set of Jira stories, the set of Jira stories including the plurality of tasks to be performed within the first software development project (see; Abstract of Bufon teaches using a Jira tool to provide analyzed waste in the software development project as a report (i.e. Jira stories) for the identified pg. 468, table 1, types (i.e. classifications) of waste associated with to specific workers which includes items related to tasks).

The Examiner notes that Finlayson teaches similar to the instant application teaches waste determinants identification and elimination process model within software factory operating environment.  Specifically, Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks it is therefore viewed as analogous art in the same field of endeavor. Additionally, Krauss teaches identifying code that wastes time during tasks and as it is comparable in certain respects to Finlayson which waste determinants identification and elimination process model within software factory operating environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Bufon teaches method for identification of waste in the process of software development in Agile Teams using Lean and Scrum and as it is comparable in certain respects to Finlayson and Krauss which waste determinants identification and elimination process model within software factory operating environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finlayson and Krauss discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks. However, Finlayson and Krauss fails to disclose storing, in a data repository, historical information for identifying, quantifying, and classifying the resource waste in the organization, using, by the at least one processor, the report in conjunction with the historical information that is stored in the data repository to analyze patterns of data in order to identify at least one individual person or group within the organization that is associated with the waste of the at least one resource, and transmitting, by the at least one processor, the generated report to the user, wherein, in the identifying, the first software development project is depicted as a set of Jira stories, the set of Jira stories including the plurality of tasks to be performed within the first software development project.

Bufon discloses storing, in a data repository, historical information for identifying, quantifying, and classifying the resource waste in the organization, using, by the at least one processor, the report in conjunction with the historical information that is stored in the data repository to analyze patterns of data in order to identify at least one individual person or group within the organization that is associated with the waste of the at least one resource, and transmitting, by the at least one processor, the generated report to the user, wherein, in the identifying, the first software development project is depicted as a set of Jira stories, the set of Jira stories including the plurality of tasks to be performed within the first software development project.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finlayson and Krauss storing, in a data repository, historical information for identifying, quantifying, and classifying the resource waste in the organization, using, by the at least one processor, the report in conjunction with the historical information that is stored in the data repository to analyze patterns of data in order to identify at least one individual person or group within the organization that is associated with the waste of the at least one resource, and transmitting, by the at least one processor, the generated report to the user, wherein, in the identifying, the first software development project is depicted as a set of Jira stories, the set of Jira stories including the plurality of tasks to be performed within the first software development project as taught by Bufon since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finlayson, Krauss, and Bufon teach the collecting and analysis of data in order to reduce waste in coding projects including identifying tasks that are associated with waste and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson teaches further discloses a method having the limitations of:

the at least one resource includes at least one from among a cost, an amount of time spent by a person, and an amount of effort exerted by the person (see; col. 1, line (66) – col. 2, line (17) of Finlayson teaches the detection of time-consuming activities (i.e. resource: time spent by a person)).


	Referring to Claim 3, see discussion of claim 2 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson teaches further discloses a method having the limitations of:

the at least one resource includes a number of hours spent by the person on each task (see; col. 2, line (17) of Finlayson teaches the detection of time-consuming activities (i.e. resource: time spent by a person) and col. 19, lines (17-18) a resource of time were the tracking includes number of hours per worker as part of a labor analysis).


	Referring to Claim 4, see discussion of claim 2 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson teaches further discloses a method having the limitations of:

the determining comprises determining a planned amount of the at least one resource that is expected to be expended for each task, and determining an actual amount of the at least one resource that has been expended (see; col. 8, lines (31-35) of Finlayson teaches a project plan that provides the amount of resources for the tasks of the project, col. 28, line (65) – col. 29, line (3) where the plan includes an outlines deliverables, responsibilities, and other resources of the project (i.e. actual amount)).


	Referring to Claim 5, see discussion of claim 4 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson teaches further discloses a method having the limitations of:

the actual amount of the at least one resource that has been expended exceeds the planned amount of the at least one resource that is expected to be expended, the report includes information indicating a wastage amount that corresponds to a difference between the actual amount and the planned amount and an identification of the person that corresponds to the wastage amount (see; col. 26, line (35) – col. 27, line (36) of Finlayson teaches identifying waste caused by specifically determined multiple resources, Figure 16 provides an example of how an actual is compared to an estimate to be able to calculate time waste amount).


	Referring to Claim 6 see discussion of claim 1 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson teaches further discloses a method having the limitations of:

the identifying of the plurality of tasks comprises using an issue tracking tool, as the software application, to identify the plurality of tasks (see; col. 26, lines (35-42) of Finlayson teaches data and processes sensors (i.e. traffic tools) that detect idle activity, or wait state due to activities of tasks not critical in order to remove the waste).


	Referring to Claim 7, see discussion of claim 6 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson does not explicitly disclose a method having the limitations of, however,

Krauss teaches using the issue tracking tool to provide the electronic tag for each identified task based on a result of the determining (see; par. [0008]-[0009] of Krauss detecting unnecessary portions of code related to tasks, par. [0053]-[0054] where the resources of the tasks are tagged and identified as apparently unsuitable, where there determination of unsuitability is based on resource usage, which is also based on a threshold value adjusted by the user (i.e. field values) for programs under test).

The Examiner notes that Finlayson teaches similar to the instant application teaches waste determinants identification and elimination process model within software factory operating environment.  Specifically, Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks it is therefore viewed as analogous art in the same field of endeavor. Additionally, Krauss teaches identifying code that wastes time during tasks and as it is comparable in certain respects to Finlayson which waste determinants identification and elimination process model within software factory operating environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks. However, Finlayson fails to disclose using the issue tracking tool to provide the electronic tag for each identified task based on a result of the determining.

Krauss discloses using the issue tracking tool to provide the electronic tag for each identified task based on a result of the determining.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finlayson using the issue tracking tool to provide the electronic tag for each identified task based on a result of the determining as taught by Krauss since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finlayson and Krauss teach the collecting and analysis of data in order to reduce waste in coding projects including identifying tasks that are associated with waste and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 8, see discussion of claim 6 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson does not explicitly disclose a method having the limitations of, however,

Krauss teaches using the issue tracking tool to provide the electronic tag for each identified task for which the waste of the at least one resource is determined as having occurred (see; par. [0008]-[0009] of Krauss detecting unnecessary portions of code related to tasks, par. [0053]-[0054] where the resources of the tasks are tagged and identified as apparently unsuitable, where there determination of unsuitability is based on resource usage, which is also based on a threshold value adjusted by the user (i.e. field values) for programs under test, par. [0008] using a program as part of software development program par. [0053]-[0054] in order to identify needless or wasteful tasks).

The Examiner notes that Finlayson teaches similar to the instant application teaches waste determinants identification and elimination process model within software factory operating environment.  Specifically, Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks it is therefore viewed as analogous art in the same field of endeavor. Additionally, Krauss teaches identifying code that wastes time during tasks and as it is comparable in certain respects to Finlayson which waste determinants identification and elimination process model within software factory operating environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks. However, Finlayson fails to disclose using the issue tracking tool to provide the electronic tag for each identified task for which the waste of the at least one resource is determined as having occurred.

Krauss discloses using the issue tracking tool to provide the electronic tag for each identified task for which the waste of the at least one resource is determined as having occurred.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finlayson using the issue tracking tool to provide the electronic tag for each identified task for which the waste of the at least one resource is determined as having occurred as taught by Krauss since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finlayson and Krauss teach the collecting and analysis of data in order to reduce waste in coding projects including identifying tasks that are associated with waste and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 9, see discussion of claim 6 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson does not explicitly disclose a method having the limitations of, however,

the using of the issue tracking tool to provide the electronic tag comprises tagging each identified task for which the waste of the at least one resource is determined as having occurred with a keyword from among a predetermined plurality of keywords (see; col. 10, lines (1-8) of Finlayson teaches information collected which can be added as an artifact which can include labeling information as a feature of the key artifact which (i.e. key words), where col. 1, line (66) – col. 2, line (16) of detecting and identifying activities and task not critical to essential tasks (i.e. labels of not critical or essential) the identifying of activities and tasks not critical is viewed as an analysis of all tasks to be tracked), where the comparison to determine if it is a waste can be found in, col. 10, lines (1-8) labeling information as a feature of the key artifact which (i.e. key words).

Finlayson does not explicitly disclose the following limitation, however,

Krauss teaches providing electronic tag comprising tagging each identified task (see; par. [0008]-[0009] of Krauss detecting unnecessary portions of code related to tasks, par. [0053]-[0054] where the resources of the tasks are tagged and identified as apparently unsuitable, where there determination of unsuitability is based on resource usage).

The Examiner notes that Finlayson teaches similar to the instant application teaches waste determinants identification and elimination process model within software factory operating environment.  Specifically, Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks it is therefore viewed as analogous art in the same field of endeavor. Additionally, Krauss teaches identifying code that wastes time during tasks and as it is comparable in certain respects to Finlayson which waste determinants identification and elimination process model within software factory operating environment as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Finlayson discloses the detecting time consuming activities that extend completion timeline for software projects based on process and activities of the tasks and identifying wasteful tasks. However, Finlayson fails to disclose providing electronic tag comprising tagging each identified task.

Krauss discloses providing electronic tag comprising tagging each identified task.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Finlayson providing electronic tag comprising tagging each identified task as taught by Krauss since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Finlayson and Krauss teach the collecting and analysis of data in order to reduce waste in coding projects including identifying tasks that are associated with waste and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 10, see discussion of claim 1 above, while Finlayson in view of Krauss in further view of Bufon teaches the method above, Finlayson teaches further discloses a method having the limitations of:

identifying at least one friction point that corresponds to an aspect of the organization associated with excessive waste based on information included in the generated report (see; col. 26, line (35) – col. 27, line (36) of Finlayson teaches identifying based on col. 1, line (66) – col. 2, line (16) of detecting and identifying activities and task not critical to essential tasks (i.e. identifying waste), and col. 26, line (35) – col. 27, line (36) provide a reporting of the waste).


	Referring to Claim 11, Finlayson in view of Krauss in further view of Bufon teaches a computing apparatus for reducing waste in an organization.  Claim 11 recites the same or similar limitations as those addressed above in claim 1, Claim 11 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions:

a processor (see; col. 20, lines (48-60) of Finlayson teaches the use of a processor).

a memory (see; col. 20, lines (48-60) of Finlayson teaches memory).

a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: (see; col. 21, line (66) – col. 22, line (18) of Finlayson teaches communication interface with the processor and memory).


	Referring to Claim 12, see discussion of claim 11 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 12 recites the same or similar limitations as those addressed above in claim 2, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 13, see discussion of claim 12 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 13 recites the same or similar limitations as those addressed above in claim 3, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 14, see discussion of claim 12 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 14 recites the same or similar limitations as those addressed above in claim 4, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 15, see discussion of claim 14 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 15 recites the same or similar limitations as those addressed above in claim 5, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 16, see discussion of claim 11 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 16 recites the same or similar limitations as those addressed above in claim 6, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, see discussion of claim 16 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 17 recites the same or similar limitations as those addressed above in claim 7, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 18, see discussion of claim 16 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 18 recites the same or similar limitations as those addressed above in claim 8, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 19, see discussion of claim 18 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 19 recites the same or similar limitations as those addressed above in claim 9, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 20, see discussion of claim 11 above, while Finlayson in view of Krauss in further view of Bufon teaches the apparatus above Claim 20 recites the same or similar limitations as those addressed above in claim 10, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 10.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623